NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARABED O. MIRZOIAN,                            No. 18-15367

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00024

 v.
                                                MEMORANDUM*
MICHEL N. EL-RAHI; NIDAL Z. ZAYED,

                Defendants-Appellees.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                   Ramona V. Manglona, Chief Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Garabed O. Mirzoian appeals pro se from the district court’s order

dismissing for lack of subject matter jurisdiction Mirzoian’s employment action

alleging wrongful termination in violation of Title VII, the Americans with

Disabilities Act (“ADA”), the Genetic Information Nondiscrimination Act



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“GINA”), and the Age Discrimination in Employment Act (“ADEA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of

subject matter jurisdiction. Sommatino v. United States, 255 F.3d 704, 708 (9th

Cir. 2001). We vacate and remand.

      The district court dismissed Mirzoian’s action for lack of subject matter

jurisdiction because it concluded that Mirzoian failed to exhaust administrative

remedies. However, although Mirzoian did not file a discrimination charge with

the EEOC until 2015, he filed a discrimination complaint with the Commonwealth

of the Northern Mariana Islands (“CNMI”) Department of Labor within 18 days of

his termination in 2006. See 42 U.S.C. § 2000e-5(e)(1) (a charge must be made

with the EEOC within 180 days of the alleged unlawful employment practice or

within 300 days if a charge is first made with an authorized state agency); see also

Laquaglia v. Rio Hotel & Casino, Inc., 186 F.3d 1172, 1174-1175 (9th Cir. 1999)

(explaining that under worksharing agreements between EEOC and some state

agencies, when a charge is filed with the state agency before the 300-day filing

deadline expires, it is deemed automatically filed with the EEOC on that same

day). It is not clear from the district court’s order whether the district court

considered the effect of Mirzoian’s filing of the complaint with the CNMI

Department of Labor on the issue of exhaustion of administrative remedies.

      We therefore vacate the dismissal order and remand for the district court to


                                           2                                       18-15367
consider whether Mirzoian could be deemed to have constructively filed his claims

with the EEOC on the day he filed his charge with the CNMI Department of

Labor, and therefore exhausted his administrative remedies at that time.

      VACATED and REMANDED.




                                         3                                 18-15367